ON MOTION EOR REHEARING.
Per Curiam.
We are agreed that the motion of plaintiff for a rehearing should be denied. Certain claims made by counsel seem to warrant brief notice. The case was brought into this court by the defendant. The order of ■ this court, agreed to by all the justices who heard the case, was that the judgment below be reversed and a new trial granted. The opinion which was filed, ante, 126, discusses two of the grounds urged for reversal. As to one — the first — of these, based upon the improper admission of testimony introduced on the part of the plaintiff, the unanimous assent of the justices is given. As to the second ground, viz., that the court below should have granted a new trial because the weight of evidence upon certain points required it, four only of the justices join in the opinion. It is assumed by counsel that, in effect, a dissenting opinion was filed. It is argued that the second ground urged for a reversal and discussed in the opinion will be urged upon a new trial, and that, therefore, no doubt should exist as to the opinion of the court upon that point. If it were true, as is now asserted by counsel for defendant, that four of the justices were of the opinion that “ two of the answers of the jury to special questions were not supported by the evidence,” or that “the evidence was not sufficient to support” a certain finding made by *137the trial judge upon the motion for a new trial, it might be true that a rehearing upon those matters would serve the ends of justice. But both these assertions are unwarranted, and are noticed only because it may be assumed, to the advantage or disadvantage of one of the parties, that by merely denying a rehearing assent is given to the claims made. Whatever conviction may result from the arrangement and presentation of the facts in the opinion, the point and the conclusion are both stated in the following language:
“Wears convinced, from a careful reading of the record and briefs, that the testimony so strongly requires affirmative answers to these two questions that the, motion for a new trial should have been, for that reason, granted.”
See Hintz v. Railroad Co., 132 Mich. 305.
In the conclusion just stated, one of the justices who heard the case did not concur. This fact does not change the result, nor can a new trial be in any manner affected thereby.